FILED
                             NOT FOR PUBLICATION                               FEB 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NAUNIHAL SINGH; GUARDARSHAN                      No. 10-70563
KAUR; CHANDAR VIRK,
                                                 Agency Nos.        A071-625-502
              Petitioners,                                          A071-625-503
                                                                    A071-625-504
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 12, 2014**
                               San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and RICE, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Thomas O. Rice, United States District Judge for the
Eastern District of Washington, sitting by designation.
      Naunihal Singh, a native and citizen of India, petitions for review of a final

order of removal from the Board of Immigration Appeals (“BIA”). The BIA

dismissed Singh’s appeal of an Immigration Judge’s (“IJ”) denial of Singh’s

applications for asylum, withholding of removal, and protection under the United

Nations Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.

      Singh first challenges the BIA’s denial of his asylum application on the

grounds that he failed to establish a well-founded fear of future persecution on

account of his political beliefs.1 See 8 C.F.R. § 1208.13. To establish a well-

founded fear of future persecution, a petitioner must show both that he has a

subjective, genuine fear and that a reasonable person in the same circumstances

would objectively share that fear. Pedro-Mateo v. INS, 224 F.3d 1147, 1149–50

(9th Cir. 2000).

      But substantial evidence supports the BIA’s conclusion that Singh’s fear was

not objectively reasonable. See Zhao v. Mukasey, 540 F.3d 1027, 1029 (9th Cir.

2008) (stating that the objective prong is satisfied by “credible, direct, and specific



      1
        Because Singh does not challenge either the BIA’s rejection of his claim of
a well-founded fear of persecution based on his Sikh religion or membership in
that social group or the BIA’s rejection of his due-process claim, he has waived
those issues. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994).

                                           2
evidence in the record of facts that would support a reasonable fear of future

persecution”). Although Singh’s two brothers and nephew have each been

repeatedly arrested and tortured by the Indian authorities because of their vocal

support for Akali Dal Mann and the Sikh separatist movement, Singh is not

similarly situated to them. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995)

(noting that “attacks on family members do not necessarily establish a well-

founded fear of persecution absent a pattern of persecution tied to the petitioners”).

Singh has never been a member of Akali Dal Mann and his party involvement is

limited, comprised of donating money to pro-Khalistan causes and protesting in

seven to eight demonstrations in front of the Indian consulate in San Francisco.

      We also reject Singh’s argument that his fear was objectively reasonable

because Indian authorities have imputed to him the beliefs of his relatives. See

Baghdasaryan v. Holder, 592 F.3d 1018, 1024 n.6, 1024–25 (9th Cir. 2010) (“An

imputed political opinion arises when ‘[a] persecutor falsely attributes an opinion

to the victim, and then persecutes the victim because of that mistaken belief about

the victim’s views.’” (quoting Canas-Segovia v. INS, 970 F.2d 599, 602 (9th Cir.

1992))). The evidence Singh presented at best shows that the police were at one

time interested in his whereabouts, but it does not show that police believe Singh to

be a pro-Khalistan militant. And hearsay evidence from 1985 suggesting that the


                                          3
police wished to associate Singh with a group of Sikhs who hijacked a plane to the

United Arab Emirates was appropriately given less weight in light of other

evidence in the record.2 See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006)

(noting that hearsay evidence may be afforded less weight when considered with

other evidence). Background evidence provided by Singh is also insufficient

because Singh has not lived in India since 1975 and his claims are inconsistent

with reports in the record indicating that the police and the government of India no

longer target non-leader, non-militant Sikhs who merely support Sikh causes.

Substantial evidence therefore supports the BIA’s denial of asylum and the BIA’s

denial of withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Finally, substantial evidence supports the denial of Singh’s CAT claim.

Singh did not advance any evidence suggesting that he would be tortured apart

from that already considered as part of the asylum analysis. Evidence also

suggests that Singh could safely relocate to another part of the country to avoid




      2
         This evidence is that (1) other members of Singh’s family, including his
daughter, reside safely in India; (2) Singh returned to India for a week in 1987 and
was not harmed; and (3) Singh’s wife and son, who are derivative applicants, also
safely traveled to India two or three times between 1985 and 1987.

                                          4
torture. See Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001) (citing 8

C.F.R. §§ 208.16(c)(2)–(3)).

      PETITION DENIED.




                                        5